 


109 HR 2666 IH: To amend the Internal Revenue Code of 1986 to modify the determination and deduction of interest on qualified education loans.
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2666 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. English of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify the determination and deduction of interest on qualified education loans. 
 
 
1.Interest determinations on student loans 
(a)In generalSection 221 of the Internal Revenue Code of 1986 (relating to interest on education loans) is amended by redesignating subsection (f) as subsection (g) and by inserting after subsection (e) the following new subsection:  
 
(f)Determination of interest paidIn the case of a qualified education loan initially disbursed after December 31, 2004, for purposes of this section and notwithstanding any other provision of this title— 
(1)In general 
(A)Treatment as interestA loan payment on such loan shall be treated as a payment of interest to the extent of the balance, immediately before such payment, in the accumulated interest account with respect to such loan. 
(B)ExceptionSubparagraph (A) shall not apply to any payment of collection costs, late fees, and penalties.  
(2)Accumulated interest account 
(A)In generalThe term accumulated interest account means an account which is adjusted in accordance with this paragraph. 
(B)IncreasesThe balance in the accumulated interest account shall be increased for any period by the sum of— 
(i)the loan origination fees incurred by the borrower in such period, and 
(ii)the amount of stated interest on the loan for such period. 
(C)DecreasesThe balance in the accumulated interest account shall be decreased (but not below zero) by payments made on the loan to the extent treated as interest under this section. 
(3)Loan origination fees 
(A)Federal programsThe term loan origination fee includes any fee imposed under any of the following provisions of the Higher Education Act of 1965: 
(i)Section 438(c) (20 U.S.C. 1087-1(c)). 
(ii)Section 428(b)(1)(H) (20 U.S.C. 1078(b)(1)(H)).  
(iii)Section 455(c) (20 U.S.C. 1087e(c)). 
(B)Fees for services or property excludedExcept as provided under subparagraph (A), the term loan origination fee does not include any fee which is a fee for services or property.  
(4)Anti-abuse ruleThe Secretary may prescribe rules to prevent the acceleration of additions to the accumulated interest account where the loan origination fees or stated interest do not properly reflect the substance of the loan.. 
(b)Information returns 
(1)Interest and loan origination fee definedSubsection (e) of section 6050S of such Code (relating to the general rule for form and manner of returns) is amended by inserting before the period at the end the following: , and the term interest has the same meaning as when used in section 221. 
(2)Pre-2005 loansThe regulations under section 6050S of the Internal Revenue Code of 1986 which are applicable to loans made before September 1, 2004, shall also apply to loans made on or after such date which are initially disbursed before January 1, 2005.   
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004.  
 
